Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 1 of 12




         EXHIBIT 1
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 2 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


                                                                   representative, or that its proposed class counsel can meet
                                                                   their duty to the proposed class.” (ECF No. 206 at 9, 10.)
                  2021 WL 3022677
                                                                   For the reasons set forth below, the court DENIES Career
    Only the Westlaw citation is currently available.
                                                                   Counseling's Motion for Class Certification, and DENIES AS
            United States District Court, D.
                                                                   MOOT its Motion to Appoint Class Counsel and Motion to
          South Carolina, Columbia Division.
                                                                   Appoint Class Representative. (ECF No. 197.)
    Career Counseling, Inc. d/b/a Snelling Staffing
        Services, a South Carolina corporation,
      individually and as the representative of a                                I. RELEVANT BACKGROUND
     class of similarly situated persons, Plaintiff,                                 TO PENDING MOTIONS
                            v.
                                                                   A. The TCPA and the JFPA
         Amerifactors Financial Group, LLC,
                                                                   The TCPA prohibits the faxing of unsolicited advertisements
           and John Does 1–5, Defendants.
                                                                   without “prior express invitation or permission” from
            Civil Action No. 3:16-cv-03013-JMC                     the recipient. S. Rep. No. 102-178, at 12. Congress’
                              |                                    primary purpose in passing the TCPA was to protect the
                      Filed 07/16/2021                             privacy interests of residential telephone subscribers and
                                                                   the public from bearing the cost of unwanted advertising.
                                                                   Id. at 1; S. Rep. No. 109-76, at 3. Congress was
                                                                   expressly concerned because “[j]unk faxes create costs
                 ORDER AND OPINION
                                                                   for consumers (paper and toner) and disrupt their fax
 *1 Plaintiff Career Counseling, Inc. d/b/a Snelling Staffing      operations.” GAO@100, Telecommunications: Weaknesses
Services, on behalf of itself and all others similarly situated,   in Procedures and Performance Management Hinder Junk
filed the instant putative class action seeking damages and        Fax Enforcement, https://www.gao.gov/products/gao-06-425
injunctive relief from Defendants Amerifactors Financial           (last visited July 15, 2021).
Group, LLC (“AFGL”) and John Does 1–5 (collectively
“Defendants”) for alleged violations of the Telephone              In 1992, the FCC released its interpretation of the TCPA,
Consumer Protection Act (“TCPA”) of 1991, as amended by            which established an exception for unsolicited advertisement
                                                                   faxes (“junk faxes”) between parties with an established
the Junk Fax Prevention Act of 2005 (“JFPA”), 47 U.S.C.
                                                                   business relationship (“EBR”). S. Rep. No. 109-76, at 2.
§ 227, and the regulations promulgated under the TCPA
                                                                   The FCC relied on this interpretation until 2003, when it
by the United States Federal Communications Commission
                                                                   reevaluated and created a stricter standard for junk faxes. Id. at
(“FCC”). (ECF No. 70.)
                                                                   3. Under this new standard, junk faxes could only be sent with
                                                                   prior express permission in the form of written consent from
This matter is before the court on Career Counseling's Motion
                                                                   the receiver, and an EBR (which initially had no specified
for Class Certification, Motion to Appoint Class Counsel,
                                                                   limit) could only be relied upon by the sender for eighteen
and Motion to Appoint Class Representative pursuant to
                                                                   (18) months after a purchase and three (3) months after an
   Rule 23 of the Federal Rules of Civil Procedure (ECF            initial inquiry. Id. at 4–5.
No. 197). Specifically, Career Counseling “requests that the
[c]ourt certify [it]s proposed Class A, or, in the alternative,     *2 After this change, many petitions from businesses
                                                                   requested that the FCC return to its previous interpretation of
Class B, pursuant to Rule 23(a) and Rule 23(b)(3), appoint
                                                                   the TCPA, citing efficiency purposes and the enormous cost of
[Career Counseling] the class representative, and appoint [it]s
                                                                   compliance with the new interpretation. Id. at 4. This caused
counsel as class counsel pursuant to    Rule 23(g).” (ECF          the FCC to order a stay on these new rules until 2005. Id.
No. 197 at 3.) AFGL opposes the Motions arguing that
Career Counseling “fails to meet its burden to establish           In response, Congress passed the JFPA in 2005, codifying the
predominance or that its proposed class is ascertainable, as       EBR exception to the ban on unsolicited advertising faxes,
required under both   Rule 23 and Fourth Circuit law” and          allowing those with a business relationship to bypass the
“cannot demonstrate that it is an adequate or typical class        written consent rule. S. Rep. No. 109-76, at 1. The JFPA



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 3 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


also requires that senders of junk faxes provide notice of a        Motion to Dismiss pursuant to Rule 12(b)(1) and dismissed
recipient's ability to opt out of receiving any future faxes        the Class Action Complaint without prejudice. (ECF No. 61
containing unsolicited advertisements. 1 Id.                        at 10.) After receiving leave from the court (see ECF No.
                                                                    67), Career Counseling filed a First Amended Class Action
As a result of the foregoing, the JFPA expressly prohibits the      Complaint on November 28, 2017, alleging revised class
                                                                    claims for violation of the TCPA. (See ECF No. 70.) AFGL
faxing of unsolicited advertisements.    47 U.S.C. § 227(b)         then filed a Motion to Dismiss (ECF No. 72) on December 21,
(1)(C). The JFPA defines “unsolicited advertisement” as “any        2017, and a Motion to Stay Litigation Pending Resolution of
material advertising the commercial availability or quality
                                                                    Petition Before the FCC (ECF No. 76) on February 2, 2018. 3
of any property, goods, or services which is transmitted
                                                                    On September 28, 2018, the court granted the stay, but denied
to any person without that person's prior express invitation
                                                                    the Motion to Dismiss with leave to refile. (ECF No. 88.) The
or permission, in writing or otherwise.”         47 U.S.C. §        court subsequently extended the stay twice. (ECF Nos. 92,
227(a)(5). The JFPA creates a private right of action for a         96.)
person or entity to sue a fax sender that sends an unsolicited
advertisement and allows recovery of either actual monetary         In response to the petition by AFGL asking the FCC “to
loss or $500.00 in damages, whichever is greater, for each          clarify that faxes sent to ‘online fax services’ are not faxes
violation.    Id. at § 227(b)(3).                                   sent to ‘telephone facsimile machines,’ ” the Consumer and
                                                                    Government Affairs Bureau 4 (“CGAB”) issued a declaratory
                                                                    ruling on December 9, 2019, finding that an online fax
B. The Parties                                                      service that receives faxes “sent as email over the Internet”
Career Counseling is an employment staffing agency, which
acts as a middleman between employers and prospective               is not protected by the TCPA. See  Amerifactors Fin. Grp.,
                                                                    LLC, CG Docket Nos. 02-278, 05-338, DA 19-1247, 2019
workers. (ECF No. 197-7 at 4/27:6–13. 2 ) AFGL is an
                                                                    WL 6712128 (CGAB Dec. 9, 2019) (Pet. for Expedited
accounts receivable financing firm that engages in factoring.
                                                                    Declaratory Ruling). Specifically, the CGAB found in
(ECF No. 206-2 at 74/4:17–19.) Factoring is a process in
                                                                    relevant part:
which AFGL purchases a business's accounts receivable of
unpaid invoices for a discounted price with the intention of          By this declaratory ruling, we make clear that an online
collecting the full value of the unpaid invoices at a later date.     fax service that effectively receives faxes ‘sent as an email
(ECF No. 206-2 at 74/4:17–23; ECF No. 197-4 at 4/6:12–7:4.)           over the internet’ and is not itself ‘equipment which has
In June of 2016, AFGL became interested in marketing by fax           the capacity ... to transcribe text or images (or both) from
and, as a result, contracted with AdMax, a fax marketer. (ECF         an electronic signal received over a regular telephone line
No. 197-4 at 4/7:5–25.)                                               onto paper’ is not a ‘telephone facsimile machine’ and thus
                                                                      falls outside the scope of the statutory prohibition.
 *3 On or about June 28, 2016, Career Counseling received
the following unsolicited fax:                                         Amerifactors Fin. Grp., LLC, 2019 WL 6712128, at *1.

Tabular or graphical material not displayable at this time.          *4 The court lifted the stay on January 8, 2020, but stayed
                                                                    the case again on April 16, 2020, after being informed by
(ECF Nos. 70 at 3 ¶ 13, 70-1 at 2.) Career Counseling asserts       AFGL that it had sent a Notice of Constitutional Challenge
that similar unsolicited faxes were sent by or on behalf of         (ECF No. 120) to the Attorney General of the United
AFGL to 58,945 other recipients. (E.g., ECF No. 197-13 at           States pursuant to Rule 5.1(a) of the Federal Rules of Civil
15 ¶¶ 43, 44.)                                                      Procedure drawing into question the constitutionality of
                                                                    the TCPA, as amended by the JFPA. On May 18, 2020,
On September 2, 2016, Career Counseling filed a putative            the Government filed a response to AFGL's Notice of
Class Action Complaint in this court alleging violation of the      Constitutional Challenge asserting that “intervention [wa]s
TCPA. (ECF No. 1 at 8 ¶ 27–13 ¶ 36.) On October 28, 2016,           premature prior to Defendants’ filing[ ] a motion to dismiss
AFGL filed a Motion to Dismiss. (ECF No. 29.) After the             on constitutional grounds.” (ECF No. 126 at 2.)
parties responded and replied to the Motion to Dismiss (ECF
Nos. 43, 47), the court entered an Order that granted AFGL's


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 4 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


On July 15, 2020, AFGL filed a Motion to Dismiss Plaintiff's
                                                                   or ascertainable, stating “...  Rule 23 contains an implicit
First Amended Complaint pursuant to Rules 12(b)(1) and
                                                                   threshold requirement that the members of a proposed class be
12(b)(6). (ECF No. 137.) After considering the parties
extensive briefing (see ECF Nos. 139, 147, 164, 165, 166,          ‘readily identifiable.’ ”   EQT Prod. Co. v. Adair, 764 F.3d
169, 170), the court denied AFGL's Motion to Dismiss               347, 358 (4th Cir. 2014) (quoting        Hammond v. Powell,
on December 22, 2020. (ECF No. 171.) Thereafter, AFGL
answered the Amended Complaint and the parties engaged             462 F.2d 1053, 1055 (4th Cir. 1972)); see also         Krakauer
in extensive discovery regarding the extent to which the           v. Dish Network, LLC, 925 F.3d 643, 655 (4th Cir. 2019)
facsimile at issue was sent to the putative class.                 (“Under this principle, sometimes called ‘ascertainability,’ ‘a
                                                                   class cannot be certified unless a court can readily identify the
On March 16, 2021, Career Counseling filed the instant             class members in reference to objective criteria.’ ” (quoting

   Rule 23 Motions. (ECF No. 197.) On April 15, 2021,                 EQT Prod. Co., 764 F.3d at 358)).
AFGL filed a Memorandum of Law in Opposition to Motion
for Class Certification, to which Career Counseling filed a        Once the   Rule 23(a) prerequisites are met, the proposed
Reply in Support of Its Motion for Class Certification on April    class must still satisfy one (1) of three (3) additional
30, 2021. (ECF Nos. 206, 211.) The court heard argument
                                                                   requirements for certification under          Rule 23(b). See
from the parties as to their respective positions at a hearing
on May 19, 2021. (ECF No. 217.)                                      EQT Prod. Co., 764 F.3d at 357 (quoting       Gunnells v.
                                                                   Healthplan Servs., Inc., 348 F.3d 417, 423 (4th Cir. 2003)).
                                                                   Career Counseling seeks certification under Rule 23(b)(3);
                    II. JURISDICTION                               therefore, it must show that “questions of law or fact common
                                                                   to class members predominate over any questions affecting
This court has jurisdiction over Career Counseling's claim         only individual members, and that a class action is superior to
alleging violation of the TCPA via 28 U.S.C. § 1331, as            other available methods of fairly and efficiently adjudicating
it arises under the laws of the United States, and also via
                                                                   the controversy.” Fed. R. Civ. P. 23(b) (emphasis added).
  47 U.S.C. § 227(b)(3), which empowers actions under the          “The predominance requirement is similar to but ‘more
TCPA “in an appropriate court of th[e] State ....” Id. See also
                                                                   stringent’ than the commonality requirement of             Rule
   Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386–87
                                                                   23(a).”    Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311,
(2012) (“Nothing in the text, structure, purpose, or legislative
history of the TCPA calls for displacement of the federal-         319 (4th Cir. 2006) (citing Lienhart v. Dryvit Sys., 255 F.3d
question jurisdiction U.S. district courts ordinarily have under   138, 146 n.4 (4th Cir. 2001)).
28 U.S.C. § 1331.”).
                                                                   *5 A party must produce enough evidence to demonstrate
                                                                   that class certification is in fact warranted. See  Wal–Mart
                 III. LEGAL STANDARD                               Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). If one of the
                                                                   requirements necessary for class certification is not met, the
A. Class Certification
                                                                   effort to certify a class must fail. See Clark v. Experian
    Rule 23(a) provides that certification is only proper if:      Information Solutions, Inc., 2001 WL 1946329, at *4 (D.S.C.
“(1) the class is so numerous that joinder of all members is
impracticable; (2) there are questions of law or fact common       March 19, 2001) (citing       Harriston v. Chicago Tribune
to the class; (3) the claims or defenses of the representative     Co., 992 F.2d 697, 205 (7th Cir. 1993)). The court must
parties are typical of the claims or defenses of the class;        go beyond the pleadings, take a “ ‘close look’ at relevant
and (4) the representative parties will fairly and adequately      matters,” conduct “a ‘rigorous analysis’ of such matters,” and

protect the interests of the class.”  Fed. R. Civ. P. 23(a).       make “ ‘findings’ that the requirements of        Rule 23 have
In addition to the foregoing requirements, the United States       been satisfied.” See    Gariety v. Grant Thornton, LLP, 368
Court of Appeals for the Fourth Circuit has held that a class      F.3d 356, 365 (4th Cir. 2004) (internal and external citations
cannot be certified if the class members are not identifiable      omitted). While the court should not “include consideration


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 5 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


of whether the proposed class is likely to prevail ultimately                    and nontaxable costs; (D) may include
                                                                                 in the appointing order provisions
on the merits,”     id. at 366 (citing       Eisen v. Carlisle
                                                                                 about the award of attorney's fees or
and Jacquelin, 417 U.S. 156, 177–78 (1974)), “sometimes it
may be necessary for the district court to probe behind the                      nontaxable costs under    Rule 23(h);
pleadings before coming to rest on the certification question.”                  and (E) may make further orders in
                                                                                 connection with the appointment.
Id. (citing  Gen. Tel. Co. of the Southwest v. Falcon, 457
U.S. 147, 160 (1982)).

                                                                       Fed. R. Civ. P. 23(g)(1). Additionally, “[c]lass counsel
B. Appointment of Class Representative
                                                                   must fairly and adequately represent the interests of the class.”
“[A] class representative must be part of the class and ‘possess
                                                                   Id. at 23(g)(4).
the same interest and suffer the same injury’ as the class
members.”      E. Tex. Motor Freight v. Rodriguez, 431 U.S.
395, 403 (1977) (quoting Schlesinger v. Reservists Comm.                                  IV. ANALYSIS
to Stop the War, 418 U.S. 208, 216 (1974)). To accomplish
this task, the court should appoint as class representative        A. The Parties’ Arguments
the person or persons who are “most capable of adequately
                                                                     1. Motion for Class Certification
representing the interests of class members.” 15 U.S.C. §
                                                                   Pursuant to      Rules 23(a) and 23(b)(3) of the Federal Rules
78u-4(a)(3)(B)(i). See also      Fed. R. Civ. P. 23(a)(4) (class
                                                                   of Civil Procedure, Career Counseling moves the court to
representative must be one who can “fairly and adequately
                                                                   certify the following proposed class:
protect the interests of the class”).
                                                                     All persons or entities who were successfully sent a fax, on
                                                                     or about June 24 and 28, 2016, stating: “AmeriFactors—
C. Appointment of Class Counsel
                                                                     Funding Is Our Business,” and “AmeriFactors is ready to
   Rule 23 provides that “[u]nless a statute provides                help your company with your financing needs.”
otherwise, a court that certifies a class must appoint class
                                                                   (ECF No. 197 at 1.) In the alternative, “if the [c]ourt finds it
counsel.”     Fed. R. Civ. P. 23(g)(1). “In appointing class
                                                                   necessary to distinguish between faxes received on a ‘stand-
counsel, the court:
                                                                   alone’ fax machine versus faxes received via an ‘online fax
                                                                   service,’ ” Career Counseling moves for certification of a
                                                                   class defined as follows:
             (A) must consider: (i) the work counsel
             has done in identifying or investigating                 *6 All persons or entities who were successfully sent
             potential claims in the action; (ii)                    a fax to their stand-alone fax machine, on or about
             counsel's experience in handling class                  June 24 and 28, 2016, stating: “Amerifactors—Funding Is
             actions, other complex litigation, and                  Our Business,” and “Amerifactors is ready to help your
             the types of claims asserted in the                     company with your financing needs.”
             action; (iii) counsel's knowledge of
             the applicable law; and (iv) the                      (Id. at 2.)
             resources that counsel will commit
             to representing the class; (B) may                    In support of its Motion, Career Counseling asserts that
             consider any other matter pertinent                   it satisfies    Rule 23(a)’s criteria because (1) fax logs
             to counsel's ability to fairly and                    demonstrate that AFGL successfully sent faxes; (2) there
             adequately represent the interests of                 are six (6) questions that are common to all class member's
             the class; (C) may order potential class              claims 5 ;(3) its claims are identical and based on the
             counsel to provide information on any                 same legal theory as the other class members; and (4) it
             subject pertinent to the appointment                  is an adequate class representative because it “has done
             and to propose terms for attorney's fees


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 6 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


everything it believes necessary to protect the class” and        is an inadequate representative because its actions during
“[t]here has been no showing of either an actual or potential     discovery demonstrate that it lacks knowledge about the case
conflict between Plaintiff and the members of the proposed        and is a pawn for its counsel. (See ECF No. 206 at 21–
Classes.” (ECF No. 197-1 at 18–20.) Career Counseling             24.) To this point, AFGL asserts that Career Counseling's
                                                                  “corporate representative repeatedly referred to legal counsel
further asserts that this case satisfies one (1) of    Rule
                                                                  in response to questions about the most basic aspects of this
23(b)’s categories because common questions regarding
                                                                  litigation, including the discovery investigation, settlement
AFGL's transmission of an unsolicited fax advertisement
                                                                  negotiations and its obligations as class representative.” (Id. at
predominate over any individual issues and caselaw clearly
supports that proposition that a class action is “a superior      24 (citing, e.g.,    Physicians Healthsource Inc. v. Allscripts
method of adjudicating mass TCPA violations.” (Id. at 22          Health Sols. Inc., 254 F. Supp. 3d 1007, 1023 (N.D. Ill.
                                                                  2017) (“A plaintiff who seeks to be the class representative
(citing    Sandusky Wellness Ctr., LLC v. MedTox Sci., Inc.,
                                                                  cannot simply shift its duties to class counsel.”)).) AFGL
821 F.3d 992, 998 (8th Cir. 2016) (“[C]lass certification is
                                                                  further asserts that Career Counseling's appointment to class
normal” in TCPA cases “because the main questions, such
                                                                  representative could negatively affect any class recovery
as whether a given fax is an advertisement, are common to
                                                                  because Career Counseling “is a repeat TCPA plaintiff
all recipients.”)).) In this regard, Career Counseling asserts
                                                                  and has trolled for TCPA violations in the fax context –
that “class members have little economic incentive to sue
                                                                  admitting that it provided at least 100 faxes to its counsel
individually, given that each class member would be limited
                                                                  for review” while not attempting “to opt out of receiving any
to $500 to $1,500 per fax, and the TCPA does not provide for
                                                                  further faxes.” (Id. at 25.) Finally, AFGL argues that Career
shifting of attorney fees.” (Id. at 23.)
                                                                  Counseling should not be appointed class representative
                                                                  because its claims are “not typical because it received the
AFGL argues that class treatment is inappropriate because
                                                                  Fax on a traditional fax machine, unlike numerous other class
in order “[t]o determine whether each Fax recipient received
                                                                  members.” (Id. at 26.)
the Fax on a ‘telephone facsimile machine,’ as required by
the TCPA,” the court will “have to conduct an individualized
inquiry into the type of equipment on which the recipient            3. Motion to Appoint Class Counsel
received the Fax.” (ECF No. 206 at 41.) AFGL asserts              Career Counseling asserts that “the law firms of McGowan,
that fax logs do not “show which faxes were sent to an            Hood & Felder, and Anderson + Wanca, are highly
online or email-based facsimile service versus which faxes        experienced in class-action litigation and, in particular, TCPA
were sent to a traditional fax machine.” (Id. (citing ECF         class-action litigation, and should be appointed class counsel
No. 206-2 at 117 ¶ 53).) AFGL argues this inquiry “will
overwhelm any other purportedly common issues.” (Id. at 42.)      under     Rule 23(g).” (ECF No. 197 at 2.)
Moreover, “individualized inquiries are required to determine
the manner in which a recipient received the Fax.” (Id. at 45.)   AFGL opposes the appointment of Career Counseling's
                                                                  attorneys as class counsel. More specifically, AFGL argues
In addition to the foregoing, AFGL argues that Career             that the law firm of Anderson and Wanca is inadequate
Counseling's Motion for Certification should be denied            under    Rule 23(g) because it has previously been found to
because the court lacks both general jurisdiction and/or          have engaged in ethical impropriety by recording telephone
personal jurisdiction over AFGL because it is a non-resident      conversations in violation of state law. (ECF No. 206 at
of South Carolina and there is no connection between the          20, 27 (citing ECF No. 206-3).) AFGL next asserts that
putative class members’ claims and forum. (Id. at 47.)            Anderson and Wanca has a conflict with one (1) putative
                                                                  class member, American HomePatient, Inc. (“AHI”), because
                                                                  the firm has brought a TCPA claim against AHI in another
   2. Motion to Appoint Class Representative
                                                                  case. (Id. at 20 (citing Presswood, D.C., P.C. v. Am.
 *7 Career Counseling contends that it “should be appointed
                                                                  HomePatient, Inc., No. 4:17-cv-01977-SNLJ, ECF No. 1-1
class representative, as it has no conflicts and will actively
                                                                  (E.D. Mo. July 14, 2017)).) Finally, AFGL argues that Career
and adequately prosecute this action.” (ECF No. 197 at 2.)
                                                                  Counseling's attorneys throughout the litigation of this matter
                                                                  have demonstrated an inability to efficiently handle class-
AFGL opposes the appointment of Career Counseling as
                                                                  based discovery. (Id. at 28.)
class representative. AFGL argues that Career Counseling


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 7 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)



                                                                   Inc., 139 S. Ct. 2051, 2055–56 (2019) (citing      28 U.S.C. §
   4. Relevance of the CGAB's Ruling                               2342(1)).
The parties expressly disagree regarding the relevance of
the CGAB's declaratory ruling. Career Counseling appears           As to the first element, the court finds that the CGAB's
to contend that the court's December 22, 2020 Order makes          ruling is of the FCC. The CGAB is a bureau that “acts for
the declaratory ruling inapposite. (See ECF No. 197-1 at 25.)      the [Federal Communications] Commission under delegated
However, even if this is not the case, Career Counseling           authority” in matters of “adjudication and rulemaking.” 47
asserts that the CGAB's declaratory ruling is an interpretive      C.F.R. § 0.141. The Fourth Circuit has clarified that “[w]hen
                                                                   a federal agency delegates its decision-making authority to
ruling and under       Skidmore v. Swift & Co., 323 U.S. 134,      a subdivision and Congress has expressly permitted such
140 (1944), and Fourth Circuit law is “entitled to respect only    delegation by statute, the decision of the subdivision is
to the extent it has the power to persuade.” (Id. at 27 (quoting   entitled to the same degree of deference as if it were made by
Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC,
982 F.3d 258, 264 (4th Cir. 2020)).) Ultimately, Career            the agency itself.”    MCImetro Access Transmission Servs.
Counseling asserts that the CGAB's declaratory ruling has “no      Inc. v. BellSouth Telecomms., Inc., 352 F.3d 872, 880 (4th
power to persuade and [is] entitled to no deference.” (Id.)        Cir. 2003). The appropriate authority has been delegated to
                                                                   the CGAB both by the FCC and by Congress in statute. See
*8 AFGL counters arguing that the court is bound to defer          47 C.F.R. § 0.141. Therefore, the CGAB acts as a delegated
                                                                   authority under the FCC, and any order from the CGAB
to the CGAB's ruling pursuant to the Hobbs Act,          28        should be treated as if it were from the FCC.
U.S.C. § 2342, and, alternatively, should accept the ruling
and defer to it as required by    Chevron U.S.A. Inc. v. Nat.      Next, the court observes that the CGAB's ruling is legislative,
Res. Def. Council, Inc., 467 U.S. 837 (1984). (ECF No.             instead of interpretive. A legislative order is issued “by an
206 at 30.) However, even if the court agrees with Career          agency pursuant to statutory authority” and has “force and
Counseling that the declaratory ruling is only entitled to         effect of law” behind it.      PDR Network, 139 S. Ct. at
Skidmore deference, AFGL argues that the CGAB's ruling is          2055. An interpretive ruling, on the other hand, does not
persuasive because it (1) came from the expert at interpreting     have the force and effect of law as it merely “advis[es] the
the TCPA, (2) gives appropriate meaning to the TCPA's              public of the agency's construction of the statutes and rules
statutory language, and (3) “is consistent with both prior and     which it administers.” Id. To become a legislative rule with
later pronouncements.” (Id. at 35.)                                the full force and effect of law, a rule must also go through
                                                                   the three step “notice-and-comment rulemaking” process

B. The Court's Review                                              under the Administrative Procedure Act,        5 U.S.C. § 553.

   1. Relevance of the CGAB's Ruling                                   Perez v. Mortg. Bankers Ass'n, 575 U.S. 92, 96 (2015).
On December 9, 2019, the CGAB issued a declaratory ruling          This process requires the agency making the legislative rule
effectively finding that faxes sent to ‘online fax services’       to (1) issue a “[g]eneral notice of proposed rule making,” (2)
are not faxes sent to ‘telephone facsimile machines.’ ” See        give interested parties the opportunity to participate in the
                                                                   rule making by submitting written data and arguments, and
   Amerifactors Fin. Grp., 2019 WL 6712128. The court              (3) include “a concise general statement of [its] basis and
observes that the parties’ instant class certification dispute
requires it to first consider whether the CGAB's ruling is         purpose” in the text of the final rule.   Id. at 96.

entitled to Hobbs Act deference. 6 To this point, “[i]f the
                                                                    *9 The FCC has statutory authority to “promulgate binding
Hobbs Act applies, a district court must afford FCC final
                                                                   legal rules” to carry out the Communications Act of 1934
orders deference and may only consider whether the alleged
action violates FCC rules or regulations.” Murphy v. DCI           (which includes the TCPA). See Nat'l Cable & Telecomms.
Biologicals Orlando, LLC, 797 F.3d 1302, 1307 (11th Cir.           Ass'n v. Brand X Internet Servs., 545 U.S. 967, 980–81
2015). The Hobbs Act is applicable if a ruling is (1) of the       (2006). That authority was delegated to the CGAB by
FCC, (2) final, and (3) legislative instead of interpretive.       the FCC and Congress. As for three (3) step notice and
                                                                   comment rulemaking procedure, there does not seem to be
   PDR Network, LLC v. Carlton & Harris Chiropractic,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 8 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


disagreement between the parties on steps two (2) and three
                                                                  legislative and not interpretive. 7   PDR Network, 139 S. Ct.
(3). To fulfill step two, the CGAB issued a public notice                    8
seeking comment on the AFGL's petition for declaratory            at 2055.
ruling under the TCPA. (See ECF No. 98-1 at 7.) Several
entities and individuals filed their comments about the            *10 Lastly, the court finds that the CGAB's declaratory
AFGL's petition, including Career Counseling, its proposed        ruling is final. Under 47 C.F.R. § 1.102(1), non-hearing or
expert witness, and three (3) others opposing AFGL's petition.    interlocutory actions “taken pursuant to delegated authority”
Id. (See ECF No. 206 at 23.) To fulfill step three (3),           will be “effective upon release of the document containing
the CGAB wrote an introduction to the declaratory ruling,         the full text of such action” unless the designating authority
outlining their purposes of answering AFGL's petition and         orders otherwise. Id. Career Counseling has filed a petition
clarifying the language of the TCPA. (See ECF No. 98-1 at         for reconsideration of the CGAB's declaratory ruling (see
1-3.)                                                             ECF No. 139-2), and the FCC has the discretion to “stay
                                                                  the effect of its action pending disposition of the petition for
The parties, however, disagree on whether the CGAB issued         reconsideration.” 47 C.F.R. § 1.102(2). Even though the FCC
a general notice of proposed rulemaking to fulfill step one       has the authority to stay the CGAB's ruling, it has not yet done
(1). Career Counseling argues that the CGAB's public notice       so and neither has Career Counseling specifically requested
for comment on the AFGL's petition “does not even come            a stay on the ruling while the appeal is being processed.
close to meeting the APA requirements” and that “no rule was      Therefore, it stands to reason that under 47 C.F.R. § 1.102(1),
ever published in the Federal Register or codified in the FCC's   the CGAB's ruling is in effect until the FCC says otherwise
regulations.” (ECF No. 211 at 17.) While the Administrative       in response to an appeal. 9

Procedure Act, 5 U.S.C. § 553, generally requires a notice
                                                                  As a result of the foregoing, the court is required to find
of proposed rulemaking be published in the Federal Register,
                                                                  that the CGAB's declaratory ruling is entitled to Hobbs Act
it makes an exception when “persons subject [to the proposed
                                                                  deference. If there is a putative class in this case, it will not
rule] ... are either personally served or otherwise have actual
                                                                  have class members who received a fax from AFGL by means
notice thereof in accordance with law.” See id. This “actual
                                                                  of an online fax service.
notice” must include (1) the time, place, and nature of public
rule making proceedings, (2) reference to the legal authority
under which the rule is proposed, and (3) the terms of the          2. Motion for Class Certification
proposed rule or a description of the subjects and issues
involved. Id. The public notice issued by the CGAB includes
all of these requirements. See Consumer and Governmental                  a.     Federal Rule of Civil Procedure 23(a)
Affairs Bureau Seeks Comment on Amerifactors Fin. Grp.,
LLC Petition for Expedited Declaratory Ruling Under the           Upon       consideration,   the   court   is   persuaded    that
Telephone Consumer Protection Act of 1991, CG Docket Nos.         Career Counseling satisfies     Rule 23(a)’s enumerated
02-278, 05-338, Public Notice, 32 FCC Rcd 5667 (2017).            requirements of “numerosity,” “commonality,” “typicality,”
Therefore, the public notice did not need to be published
in the Federal Register to meet the APA requirements.             and “adequacy.” See         Fed. R. Civ. P. 23(a). More
                                                                  specifically, the court observes that numerosity is satisfied
See      5 U.S.C. § 553. Additionally, Career Counseling          because there are an estimated 20,989 members in the
filed a comment against AFGL's petition in response to            alternative Class B, who allegedly received faxes to their
the public notice, meaning that Career Counseling did have        stand-alone fax machines in violation of the TCPA, as
knowledge of the proceedings and a chance to submit their         amended by the JFPA. (ECF No. 197-10 at 5 ¶ 13.) Plainly,
opinion for consideration. (ECF No. 98-1 at 7.) This means        such a large number makes joinder impracticable.
that the CGAB did fulfill step one (1) of the notice and
comment process, adequately giving public notice to all           Second, commonality is satisfied because this factor of
parties. Therefore, because the CGAB's declaratory ruling
was issued by “an agency pursuant to statutory authority” and        Rule 23(a) “requires the plaintiff to demonstrate that
has “force and effect of law” from completing the three (3)       the putative class members ‘have suffered the same injury.’
step notice and comment rulemaking process, the ruling is         ” Thomas v. FTS USA, LLC, 312 F.R.D. 407, 417 (E.D.
                                                                  Va. 2016) (citation omitted). The court is persuaded that


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
             Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 9 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


Career Counseling's general claim regarding its receipt of an
unsolicited fax to a stand-alone fax machine is not different         2. As of March 16, 2021, 206 numbers on the original list
from the claims of the absent class members.                             of numbers that were sent a fax were provided an online
                                                                         fax service from their phone carrier. (Id.)
Third, typicality, which is similar to commonality, is satisfied
                                                                    In this regard, Career Counseling argues that at least 20,000
here because Career Counseling and the putative class have
                                                                    numbers were not using an online fax service from their phone
an interest in prevailing in similar legal claims. Nolan v.
                                                                    carrier at the time the faxes were sent “and thus received the
Reliant Equity Partners, LLC, 08-cv-062, 2009 WL 2461008,
                                                                    Fax on a stand[-]alone fax machine.” (ECF No. 211 at 22.)
at *3 (N.D. W. Va. Aug. 10, 2009). All class members,
                                                                    Therefore, according to Career Counseling, the alternative
including Career Counseling, must eventually establish that
                                                                    Class B of at least 20,989 members is ascertainable.
they received unsolicited faxes from AFGL to a stand-alone
fax machine.
                                                                    In    Sandusky Wellness Ctr., LLC v. ASD Specialty
Fourth, adequacy of representation is satisfied here. Despite       Healthcare, Inc., 863 F.3d 460, 471 (6th Cir. 2017), the Sixth
AFGL's protestations to the contrary, Career Counseling             Circuit opined that “where fax logs 11 have existed listing
appears to be capable of fairly and adequately representing         each successful recipient by fax number, ... such a ‘record
the interests of the putative class members who received a fax      in fact demonstrates that the fax numbers are objective data
to a stand-alone fax machine.                                       satisfying the ascertainability requirement.’ ” Id. (quoting
                                                                        Am. Copper & Brass, Inc. v. Lake City Indus. Prods., Inc.,
However, implicit within  Rule 23 is the “requirement that          757 F.3d 540, 545 (6th Cir. 2014)). Referencing Sandusky and
the members of a proposed class be ‘readily identifiable.’ ”        its progeny, Career Counseling asserts that its proposed Class
   Krakauer, 925 F.3d at 655 (quoting          EQT Prod. Co.,       B is ascertainable because it presented fax logs in support
764 F.3d at 358). In other words, members of a class must be        of its Motion for Class Certification containing “the list of
ascertainable. This does not mean every member of the class         the names, addresses, and fax numbers” to the “stand-alone
needs to be identified at the time of certification; rather, that   fax machine recipients.” 12 (ECF No. 197-1 at 24–25.) The
there must be a “administratively feasible [way] for the court      following are exemplars of the fax logs relied on by Career
to determine whether a particular individual is a member” at        Counseling:

some point. Id. at 658. The burden is on the plaintiff as the
                                                                    Tabular or graphical material not displayable at this time.
party moving to certify the class.

                                                                    (See ECF No. 199.) Career Counseling argues that these
 *11 In this case, Career Counseling must prove that a class
                                                                    fax logs are objective data of successful, completed fax
of all persons or entities who were successfully sent the fax in
                                                                    transmissions thereby satisfying the ascertainability element
question to a stand-alone fax machine is ascertainable. (ECF
                                                                    for class certification. (ECF No. 197-1 at 25.)
No. 197-1 at 1.) To accomplish this task, Career Counseling
started with the 58,944 numbers to which the fax in question
                                                                     *12 In contrast to the aforementioned, AFGL presents
was sent. (Id at 5.) From there, Career Counseling issued
                                                                    several Declarations to demonstrate that Career Counseling's
subpoenas to Local Number Portability Administrator of
                                                                    proposed Class B does not satisfy the ascertainability
the Number Portability Administrative Center to identify all
                                                                    requirement. In the first such Declaration, attorney Whitney
phone carriers for all phone numbers on the list. (ECF No.
                                                                    M. Smith asserts there are 4,000 numbers in Class B that
197-10 at 1.) Next, they used the responses to subpoena each
                                                                    are associated with Verizon as the telephone carrier and
identified phone carrier to determine whether the subscriber
                                                                    Verizon “does not have information available to allow it to
of each phone number was utilizing “online fax services” on
                                                                    determine whether the customer associated with the telephone
the date of the faxing. 10 (Id.) Based on the replies to their      numbers used the number with a fax ... service.” (ECF No.
subpoenas, Career Counseling asserts the following:                 206-1 at 3 ¶ 10.) In the Second Declaration of Tammy
                                                                    Deloach, a paralegal at Charter Communications Operating,
  1. As of March 16, 2021, 20,989 numbers on the original
                                                                    Inc. observes that 1,291 of the phone numbers in the fax
     list of numbers that were sent a fax were not provided an
                                                                    log belong to subscribers of Charter and it “is unable to
     online fax service from their phone carrier (id. at 4); and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               8
            Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 10 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


                                                                  the successfully sent fax. The court finds that it would need
determine whether a VOIP number assigned to a customer
                                                                  to make an individualized inquiry of each class member
account is utilized for voice calls or fax transmissions ....
                                                                  to determine if the fax number identified in the fax log
cannot determine whether a VOIP subscriber used another
                                                                  actually was linked to a stand-alone fax machine on June 28,
provider's online fax service product .... [and] does not have
                                                                  2016. Because such individualized inquiries are necessary to
a mechanism by which it can identify how a subscriber
                                                                  ascertain the class, Class B is not ascertainable, and class
is using its voice service, including whether a subscriber
                                                                  certification is inappropriate. Accordingly, the court finds that
procured online fax service from a third party or was using
                                                                  Career Counseling cannot satisfy all of the requirements of
a stand-alone fax machine or any other technology to receive
faxes.” (ECF No. 225-1 at 2–3 ¶ 9.) Finally, in the Declaration      Rule 23(a).
of Lisa Likely, the Director for AT&T Corp. states that 12,874
of the numbers on the fax log belong to AT&T subscribers and
AT&T cannot identify whether the subscriber used “a stand-
alone fax machine or any other technology to receive faxes”             B.    Federal Rule of Civil Procedure 23(b)(3)
or “confirm whether a subscriber received ... a fax or used a
fax machine.” (ECF No. 226-1 at 3 ¶¶ 14, 15.)                     Because Career Counseling cannot satisfy all of    Rule
                                                                  23(a)’s requirements, consideration of whether it meets
To certify Career Counseling's proposed Class B, the court
                                                                     Rule 23(b)’s requirements          of   predominance      and
must find that the ascertainability requirement is established
                                                                  superiority is futile.
by a preponderance of the evidence. E.g., E&G, Inc. v. Mount
Vernon Mills, Inc., C/A No. 6:17-cv-318-TMC, 2019 WL
4034951, at *3 (D.S.C. Aug. 22, 2019) (“A plaintiff bears the       3. Motion to Appoint Career Counseling Class
burden of showing by a preponderance of the evidence that           Representative
class certification is appropriate under     Rule 23.” (citing    Because the court did not certify a putative class, Career
                                                                  Counseling's pending Motion to Appoint It Class Counsel is
   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-351
                                                                  now moot.
(2011))). More specifically, the fax logs must convey that
the fax was successfully received by the recipient. Sandusky
Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 2016           4. Motion to Appoint Class Counsel
WL 75535, at * (N.D. Ohio Jan. 7, 2016) (“[O]nly persons          As a result of its decision to deny the Motion for Class
to whom faxes were ‘successfully sent’ are proper claimants       Certification, the court finds the Career Counseling's Motion
under the TCPA.” (citing       Imhoff Inv., LLC v. Alfoccino,     to Appoint Class Counsel is moot.

Inc., 792 F.3d 627, 632–34 (6th Cir. 2015);      Am. Copper,
757 F.3d at 545))).
                                                                                       V. CONCLUSION
In the Fourth Circuit, class certification is inappropriate
                                                                   *13 Upon careful consideration of the entire record and
when “class members are impossible to identify without
                                                                  the parties’ arguments, the court hereby DENIES Plaintiff
extensive and individualized fact-finding” as it needs to be
                                                                  Career Counseling, Inc.’s Motion for Class Certification
administratively feasible for the court to determine which
                                                                  (ECF No. 197). Further, the court DENIES AS MOOT
individuals are members of the class.      EQT Prod. Co., 764     Career Counseling, Inc.’s Motion to Appoint Class Counsel
F.3d at 358. In considering the totality of evidence presented    and Motion to Appoint Class Representative. (Id.)
by the parties, the court is not persuaded that a predominance
of the evidence supports finding that a fax designated as         IT IS SO ORDERED.
successfully sent on Career Counseling's fax logs reached a
stand-alone fax machine. 13 More specifically, if the purpose
                                                                  All Citations
of TCPA/JFPA is to address a consumer's loss of paper and
toner, the aforementioned fax logs are deficient because they     Slip Copy, 2021 WL 3022677
do not show that a device using toner and paper received



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              9
           Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 11 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)




                                                      Footnotes


1      Testimony in the JFPA legislative history outlined concerns about the prior written consent requirement from
       the FCC. For example, National Association of Realtors Broker Dave Feeken testified that not only would
       a written consent requirement be costly and time-consuming for businesses, but it would also go against
       the legislative intent of the TCPA, as both the House and the Senate considered and rejected an express
       written consent requirement for calls and faxes. Junk Fax Bill: Hearing on S. 714 Before Comm. on S.
       Commerce, Sci., & Tourism, 109th Cong. (2005) (Test. of Dave Feeken, 2005 WL 853591 (Apr. 13, 2005)).
       News-Register Publishing Company President Jon E. Bladine pointed out that the signed consent leaves
       open the threat of litigation for every small business. Id. (Test. of Jon Bladine, 2005 WL 853593 (Apr. 13,
       2005).) Bladine explained that fax numbers change, sometimes people misfile forms, and miscommunications
       between companies happen. Id. Not only that, but companies could use a fax in bad faith to sue another
       company, hoping they do not have the requisite consent form. Id. “[I]f we've messed up that time,” he asks,
       “will we pay, even though we know – and the recipient in all honesty knows – the issue isn't about the fax
       at all?” Id.
2      The parties filed on the electronic docket condensed transcripts with 4 pages of testimony on each page.
       For citation purposes, the number before the slash is the ECF page number and the number after the slash
       is the transcript page number.
3      AFGL hoped to stay the matter until (1) the court ruled on the pending Motion to Dismiss and (2) the FCC
       took final agency action on AFGL's pending petition for declaratory relief. (ECF No. 76 at 1.)
4      “The Consumer and Governmental Affairs Bureau develops and implements the FCC's consumer policies
       and serves as the agency's connection to the American consumer.” FCC, https://www.fcc.gov/consumer-
       governmental-affairs (last visited June 25, 2021). The Consumer and Governmental Affairs Bureau “serve[s]
       as the public face of the commission through outreach and education, as well as through our consumer
       center, which is responsible for responding to consumer inquiries and complaints.” Id. at https://www.fcc.gov/
       general/consumer-and-governmental-affairs-bureau (last visited June 25, 2021).
5      Career Counseling specified that the six (6) questions are as follows: “whether the fax is an advertisement,
       whether AFGL is the sender, whether AFGL can prove its affirmative defenses of ‘prior express invitation
       or permission’ or ‘established business relationship,’ whether the fax was sent from a telephone facsimile
       machine, computer, or other device, to telephone facsimile machines, whether the Amerifactors and Ryerson
       Orders are entitled to Skidmore deference, and whether those Orders can be applied retroactively, can all
       be resolved at once with common evidence.” (ECF No. 197-1 at 19.)
6      The Hobbs Act states that the court of appeals has “exclusive jurisdiction to enjoin, set aside, suspend (in
       whole or in part), or to determine the validity of ... all final orders of the Federal Communications Commission”
       made reviewable by 47 U.S.C. § 402(a). See         28 U.S.C. § 2342. 47 U.S.C. § 402(a) explains that any
       “proceeding to enjoin, set aside, annul, or suspend any order of the Commission” may be brought under the
       manner prescribed in        28 U.S.C. § 158 except for those listed in 28 U.S.C. § 402(b). 28 U.S.C. § 402(b)
       further lays out a list of exceptions to this rule whereby decisions from the Commission may be appealed
       directly to the Court of Appeals for the District of Columbia, but none of those exceptions apply in this case.
       Therefore, the district courts are required to comply with such orders unless the order is reversed by the FCC
       or otherwise adjudicated by the court of appeals.
7      Career Counseling's arguments about deference under Skidmore assume that the CGAB's ruling is
       interpretive and not legislative. (See ECF 197-1 at 19–20). As the court finds that the ruling is legislative,
       this analysis does not apply.
8      Career Counseling points out that the United States Supreme Court ruled in PDR Network that a different
       FCC ruling was interpretive instead of legislative. However, in that case, both parties conceded that the rule
       was interpretive, negating the need for extensive analysis. Additionally, the Supreme Court in PDR Network
               © 2021on
       relied heavily   Thomson    Reuters.
                          the absence    of aNo claimand
                                              notice  to original
                                                          comment U.S.period,
                                                                       Government   Works.
                                                                              whereas                               10
                                                                                      the rule in question in this case
           Case 4:13-cv-02219-HSG Document 415-1 Filed 07/20/21 Page 12 of 12
Career Counseling, Inc. d/b/a Snelling Staffing Services, a South..., Slip Copy (2021)


       followed a much different process and did have a notice and comment period initiated by a public notice for
       comment on the issue. Therefore, the ruling that the relevant sections of the FCC rule was interpretive in
       PDR Network does not contradict the legislative status of the CGAB's ruling in this case.
9      Career Counseling argues that because a bureau decision must be appealed to the FCC before it can be
       appealed in the courts, citing 47 U.S.C. § 155(c)(7), and that this is a condition precedent for judicial review
       under the Hobbs Act, the order is not final. (See ECF No. 211 at 17.) However, there is no legal precedent
       to suggest this concern outweighs the clearly defined statutory process. See 47 U.S.C. § 155.
10     The phone carrier subpoenas asked two questions of the phone carriers about each number. First, did the
       carrier provide an online fax service to that telephone number. Second, can the carrier provide the names
       and addresses for each number. (See ECF No. 197-10.)
11     For a document to operate as a fax log, it should provide “the date, time, number of pages, destination
       fax number, and whether the transmission was successful.” FaxAuthority, What is a Fax Log?, https://
       faxauthority.com/glossary/fax-log/ (last visited July 13, 2021).
12     There does not appear to be an on point Fourth Circuit opinion as to this issue. This court is not convinced
       that the Fourth Circuit would agree with the Sixth Circuit's position that a fax log fulfills the ascertainability
       requirement. Ascertainability in the Sixth Circuit is an implied requirement for         Rule 23(b)(3) classes (see
          Sandusky, 863 F.3d at 466) while ascertainability in the Fourth Circuit is a threshold requirement of all
         Rule 23 classes. See       EQT Prod. Co., 764 F.3d 347 at 358. To this point, the Fifth Circuit has found that
       even with a fax log, the individual inquiry into each recipient on the list made class certification inappropriate.
       See    Gene And Gene LLC v. BioPay LLC, 541 F.3d 318, 327 (5th Cir. 2008).
13     The Sixth Circuit also explained in Lyngaas that fax logs which showed receipt of the fax were enough to
       meet the ascertainability requirement because the court could determine which individuals received the fax.
       Lyngaas v. Ag, 992 F.3d 412, 430 (6th Cir. 2021).


End of Document                                            © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         11
